Exhibit 10.1

 

REVOLVING LINE OF CREDIT AGREEMENT

 

This Revolving Line of Credit Agreement (the “AGREEMENT”) is made and entered
into in this 29th day of August, 2019, by and between WENZHAO “DANIEL” LU
(“LENDER”), and AVALON GLOBOCARE CORP., a Delaware corporation (“BORROWER”).

 

In consideration of the mutual covenants and agreements contained herein, the
parties agree as follows:

 

1. LINE OF CREDIT. Lender hereby establishes for a period extending to December
31, 2024 (the “MATURITY DATE”) a revolving line of credit (the “CREDIT LINE”)
for Borrower in the principal amount of Twenty Million Dollars ($20,000,000)
(the “CREDIT LIMIT”). All sums advanced on the Credit Line or pursuant to the
terms of this Agreement (each an “ADVANCE”) shall be evidenced by a Promissory
Note, a form of which is attached hereto as Exhibit A.

 

2. ADVANCES. Any request for an Advance may be made from time to time and in
such amounts as Borrower may choose; provided, however, any requested Advance
will not, when added to the outstanding principal balance of all previous
Advances, exceed the Credit Limit. Requests for Advances may be made in writing,
which may be made by e-mail, by such officer of Borrower authorized by it to
request such Advances. Until such time as Lender may be notified otherwise,
Borrower hereby authorizes its Chief Executive Officer and/or Chief Financial
Officer to request Advances. Lender may deposit or credit the amount of any
requested Advance to Borrower’s checking account with Lender. Lender may refuse
to make any requested Advance if an event of default has occurred and is
continuing hereunder either at the time the request is given or the date the
Advance is to be made, or if an event has occurred or condition exists which,
with the giving of notice or passing of time or both, would constitute an event
of default hereunder as of such dates.

 

The funds from the Advances will be used by the Borrower for working capital
and/or operating expenses in connection with the operations of the Borrower.

 

3. INTEREST. All sums advanced pursuant to this Agreement shall bear interest
from the date each Advance is made until paid in full at the rate of five
percent (5%) per annum, simple interest (the “EFFECTIVE RATE”).

 

4. REPAYMENT. The entire unpaid principal balance, together with any accrued
interest and other unpaid charges or fees hereunder, shall be due and payable on
the Maturity Date as defined in the Promissory Note. All payments shall be made
to Lender at such place as Lender may, from time to time, designate. All
payments received hereunder shall be applied, first, to any costs or expenses
incurred by Lender in collecting such payment or to any other unpaid charges or
expenses due hereunder; second, to accrued interest; and third, to principal.
Borrower may prepay principal at any time without penalty.

 

5. REPRESENTATIONS AND WARRANTIES. In order to induce Lender to enter into this
Agreement and to make the advances provided for herein, Borrower represents and
warrants to Lender as follows:

 

a. Borrower is a duly organized, validly existing, and in good standing under
the laws of the State of Delaware with the power to own its assets and to
transact business in New Jersey, and in such other states where its business is
conducted.

 

b. Borrower has the authority and power to execute and deliver any document
required hereunder and to perform any condition or obligation imposed under the
terms of such documents.

 



 

 

 

c. The execution, delivery and performance of this Agreement and each document
incident hereto will not violate any provision of any applicable law,
regulation, order, judgment, decree, article of incorporation, by-law,
indenture, contract, agreement, or other undertaking to which Borrower is a
party, or which purports to be binding on Borrower or its assets and will not
result in the creation or imposition of a lien on any of its assets.

 

d. There is no action, suit, investigation, or proceeding pending or, to the
knowledge of Borrower, threatened, against or affecting Borrower or any of its
assets which, if adversely determined, would have a material adverse affect on
the financial condition of Borrower or the operation of its business.

 

6. EVENTS OF DEFAULT. An event of default will occur if any of the following
events occurs:

 

a. Failure to pay any principal or interest hereunder within ten (10) days after
the same becomes due.

 

b. Any representation or warranty made by Borrower in this Agreement or in
connection with any borrowing or request for an Advance hereunder, or in any
certificate, financial statement, or other statement furnished by Borrower to
Lender is untrue in any material respect at the time when made.

 

c. Default by Borrower in the observance or performance of any other covenant or
agreement contained in this Agreement, other than a default constituting a
separate and distinct event of default under this Paragraph 6.

 

d. Filing by Borrower of a voluntary petition in bankruptcy seeking
reorganization, arrangement or readjustment of debts, or any other relief under
the Bankruptcy Code as amended or under any other insolvency act or law, state
or federal, now or hereafter existing.

 

e. Filing of an involuntary petition against Borrower in bankruptcy seeking
reorganization, arrangement or readjustment of debts, or any other relief under
the Bankruptcy Code as amended, or under any other insolvency act or law, state
or federal, now or hereafter existing, and the continuance thereof for sixty
(60) days undismissed, unbonded, or undischarged.

 

7. REMEDIES. Upon the occurrence of an event of default as defined above, Lender
may declare the entire unpaid principal balance, together with accrued interest
thereon, to be immediately due and payable without presentment, demand, protest,
or other notice of any kind. Lender may suspend or terminate any obligation it
may have hereunder to make additional Advances. To the extent permitted by law,
Borrower waives any rights to presentment, demand, protest, or notice of any
kind in connection with this Agreement. No failure or delay on the part of
Lender in exercising any right, power, or privilege hereunder will preclude any
other or further exercise thereof or the exercise of any other right, power, or
privilege. The rights and remedies provided herein are cumulative and not
exclusive of any other rights or remedies provided at law or in equity. Borrower
agrees to pay all costs of collection incurred by reason of the default,
including court costs and reasonable attorney’s fees.

 



2

 

 

8. NOTICE. Any written notice will be deemed effective on the date such notice
is placed, first class, postage prepaid, in the United States mail, addressed to
the party to which notice is being given as follows:

 



  Lender: WENZHAO “DANIEL” LU                   Borrower: AVALON GLOBOCARE CORP.
      4400 Route 9 South, Suite 3100       Freehold, New Jersey 07728  

 

9. GENERAL PROVISIONS. All representations and warranties made in this Agreement
and the Promissory Note and in any certificate delivered pursuant thereto shall
survive the execution and delivery of this Agreement and the making of any loans
hereunder. This Agreement will be binding upon and inure to the benefit of
Borrower and Lender, their respective successors and assigns, except that
Borrower may not assign or transfer its rights or delegate its duties hereunder
without the prior written consent of Lender. This Agreement, the Promissory
Note, and all documents and instruments associated herewith will be governed by
and construed and interpreted in accordance with the laws of the State of New
Jersey. Time is of the essence hereof. This Agreement will be deemed to express,
embody, and supersede any previous understanding, agreements, or commitments,
whether written or oral, between the parties with respect to the general subject
matter hereof. This Agreement may not be amended or modified except in writing
signed by the parties.

 

EXECUTED on the day and year first written above.

 

  Borrower: AVALON GLOBOCARE CORP.               By: /s/ David Jin     Name:
David Jin     Title:   CEO               Lender: /s/ Wenzhao “Daniel” Lu      
WENZHAO “DANIEL” LU  

 



3

 

 

Promissory Note

 



$[    ].00 Freehold, NJ   [     ], 2019

 

 

This Promissory Note (the “NOTE”) is made and executed as of the date referred
to above, by and between Avalon GloboCare Corp., a Delaware corporation (the
“BORROWER”), and Wenzhao “Daniel” Lu (“LENDER”). By this Note, the Borrower
promises and agrees to pay to the order of Lender, at such other place as Lender
may designate in writing, the principal sum of [    ] and 00/100 Dollars ($[
  ],000.00) pursuant to the terms of a Revolving Line of Credit Agreement (the
“LOAN AGREEMENT”) of even date herewith, whichever is less, together with
interest thereon from the date each advance is made until paid in full, both
before and after judgment, at the rate of five percent (5.0%) per annum, simple
interest.

 

The entire unpaid principal balance, together with any accrued interest and
other unpaid charges or fees hereunder, shall be due and payable on [insert date
five years after issuance of note] (the “MATURITY DATE”).

 

Prepayment in whole or part may occur at any time hereunder without penalty. All
payments received hereunder shall be applied, first, to any costs or expenses
incurred by Lender in collecting such payment or to any other unpaid charges or
expenses due hereunder; second, to accrued interest; and third, to principal.

 

An event of default will occur if any of the following events occurs:

 

(a) failure to pay any principal or interest hereunder within ten (10) days
after the same becomes due;

 

(b) if any representation or warranty made by Borrower in the Loan Agreement or
in connection with any borrowing or request for an advance thereunder, or in any
certificate, financial statement, or other statement furnished by Borrower to
Lender is untrue in any material respect at

the time when made;

 

(c) default by Borrower in the observance or performance of any other covenant
or agreement contained in the Loan Agreement, other than a default constituting
a separate and distinct event of default under Paragraph 7 of the Loan
Agreement;

 

(d) filing by Borrower of a voluntary petition in bankruptcy seeking
reorganization, arrangement or readjustment of debts, or any other relief under
the Bankruptcy Code as amended or under any other insolvency act or law, state
or federal, now or hereafter existing; or

 

(e) filing of an involuntary petition against Borrower in bankruptcy seeking
reorganization, arrangement or readjustment of debts, or any other relief under
the Bankruptcy Code as amended, or under any other insolvency act or law, state
or federal, now or hereafter existing, and the continuance thereof for sixty
(60) days undismissed, unbonded, or undischarged.

 

Any notice or demand to be given to the parties hereunder shall be deemed to
have been given to and received by them and shall be effective when personally
delivered or when deposited in the U.S. mail, certified or registered mail,
return receipt requested, postage prepaid, and addressed to the party at his or
its last known address, or at such other address as the one of the parties may
hereafter designate in writing to the other party.

 

The Borrower hereof waives presentment for payment, protest, demand, notice of
protest, notice of dishonor, and notice of nonpayment, and expressly agrees that
this Note, or any payment hereunder, may be extended from time to time by the
Lender without in any way affecting its liability hereunder.

 

In the event any payment under this Note is not made at the time and in the
manner required, the Borrower agrees to pay any and all costs and expenses which
may be incurred by the Lender hereof in connection with the enforcement of any
of its rights under this Note or under any such other instrument, including
court costs and reasonable attorneys’ fees.

 

This Note shall be governed by and construed and enforced in accordance with the
laws of New Jersey.

 

  AVALON GLOBOCARE CORP.         By:                Name:     Title:  

 

 

4



 

 